Beck, C. J.
The rulings of the District Court complained of, in and by the first and second assignments of error, involve matters of sound judicial discretion, with the exercise of which we must decline to interfere.
The other errors assigned are equally without merit. The case appears to have been fairly tried, and submitted to the jury upon a correct statement of the law applicable to the facts before it.
The. verdict was warranted by the pleadings and the testimony, and a careful examination of the entire record fails to disclose any legal propositions calling for our consideration. The trial appears to have been conducted in accordance with well established legal principles, and the judgment will be affirmed. . Judgment affirmed.
[Mr. Justice Helm took no part in the decision of this cause.]